          Case 1:20-cv-09493-LTS-SDA Document 21 Filed 02/18/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                    2/18/2021
    Ricardo Gil-Cabrera,

                                      Plaintiffs,
                                                                     1:20-cv-09493 (LTS) (SDA)
                    -against-
                                                                     ORDER
    Department of Corrections, et al.,

                                      Defendants.


STEWART D. AARON, United States Magistrate Judge:

          Following a telephone conference with the parties, it is hereby Ordered as follows:

          1. On consent of Defendants’ counsel, the Court deems the Second Amended Complaint

               amended to substitute the City of New York as a Defendant in place of the Department

               of Corrections.

          2. No later than Thursday, February 25, 2021, Defendants shall provide Plaintiff with a

               rough translation into Spanish (a certified interpreter is not required) of the February

               8, 2021 Letter (without exhibits1) filed in Lee v. Dept. of Corrections et al. (see 20-cv-

               08407 ECF No. 38), as well as a rough translation of this Order. The City shall serve

               these documents on Plaintiff via express mail or its equivalent.

          3. If Plaintiff seeks, from this Court, injunctive relief in the form of compassionate release

               or otherwise, he shall file papers in support of that motion no later than March 25,

               2021. Such papers shall include a sworn declaration regarding Plaintiff’s medical

               condition and the conditions in the Vernon C. Bain Center.



1
    If, however, Spanish language versions of such exhibits are reasonably available they should be provided.
        Case 1:20-cv-09493-LTS-SDA Document 21 Filed 02/18/21 Page 2 of 2




        The deadlines set forth herein may be extended for good cause shown.

        The Clerk of Court is respectfully requested to update the docket to reflect the

substitution of Defendant Department of Corrections with the City of New York, as set forth in

paragraph 1 above. The Clerk of Court is further requested to mail a copy of this Order to the pro

se Plaintiff.

SO ORDERED.

DATED:          New York, New York
                February 18, 2021

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                                2
